DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the plurality of nano-scale protrusions are formed in a screw thread shape and are continuously formed on the surface of the scattering particle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended such that they now require the limitations 
“the plurality of nano-scale protrusions are formed in a screw thread shape and are continuously formed on the surface of the scattering particle”
The specification describes a display including a quantum dot color filter (100) comprising a transparent part (120) which includes a plurality of rear scattering prevention particles (130) (see figure 4) wherein each of the rear scattering prevention particles comprises a scattering particle (131) and a rear scattering prevention portion (133) formed on the surface of the scatting particle (see figures 5 and 6 and page 18 lines 4-12) wherein the rear scattering 
As noted above, the specification as originally filed fails to teach nanoscale protrusions formed in a screw thread shape. Consequently, the original specification fails to reasonably convey that the inventor(s) had possession of the invention as now claimed at the time of filing. This is a new matter rejection.
Claims 7 and 9-11 are rejected due to their dependency.
Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification enables and is drawn to a rear scattering prevention portion (133) having a motheye structure in which a plurality of nanoscale protrusions (135) are continuously formed on the surface of a scattering particle (131) (see figure 6 and page 19 lines 7-10) and a rear scattering prevention portion (133) having a plurality of protrusions (135) formed in a threaded shape (page 19 line 13). However, Independent claims 1 and 14 have been amended such that they now require both the limitation “the rear scattering prevention portion is configured to have a Motheye structure in which a plurality of nano-scale protrusions are formed on the surface of the scattering particle” and “the plurality of nano-scale protrusions are formed in a screw thread shape and are continuously formed on the surface of the scattering particle” the specification does not enable one of ordinary skill in the art to make the claimed invention. Figure 6 and page 19 lines 7-10 of the specification shows a cross section of a rear scattering prevention portion having a motheye structure in which a plurality of nanoscale protrusions are continuously formed and describes in page 19 line 13 only that the plurality of protrusions may be formed in a threaded shape. The specification does not teach how to form protrusions such that they have both a motheye structure which would require adjacent individual spikes or bumps and a screw thread structure which would require elongated wall like structures.
Claims 7, and 9-11 are rejected due to their dependency.
Response to Arguments
Applicant’s arguments, see pages 6-7 of applicant’s response, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1, and 7, and 9-11 under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The rejections of claims 1, 7, and 9-11 under 35 U.S.C. 112 (b) have been withdrawn. 
Applicant’s arguments, see pages 5-7 of applicant’s response, filed 01/06/2022, with respect to the drawing objection and the rejection(s) of claim(s) 1, and 7, and 9-11 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.
Applicant argues that the provided amendments overcome the drawing objection, the new matter rejection, and the enablement rejection. This argument is unpersuasive. As shown in the rejection above the specification does not teach nanoscale protrusions formed in a screw thread shape. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871